Per Curiam.

Upon examining the provisions of the Statute, (sess. 43, ch. 184.) we are of opinion that the Justice decided correctly. The statute intended to leave the possession and enjoyment of the land, after the sale and certificate, and until the time allowed for its redemption had expired, in the same state it was in before the sale. The sale of the land is provisional only; and operates like a decree of foreclosure on a mortgage. If the debtor does not redeem his land within a year, the sheriff is then directed to execute a deed, &c. According to the correct practice under this statute, the sheriff’s deed ought to bear date after the time for redemption has expired. The certificate, of itself, transfers no title. It is evidence merely of an inchoate and conditional sale ; and until the deed of the sheriff is executed, the purchaser has a lien only on the land : he has no title to the rent which has accrued prior to the time when the right of redemption expired. The terms of the statute do not require the construction, that the deed, in its operation and effect, shall retrospect to the day of sale, which must always be fifteen months before the execution of the deed by the sheriff: and it would be very inconvenient and unjust to deprive the judgment debtor of the rents accruing during that interval of time. If he cannot receive *5and sue for such rents, it follows that no person has a right to collect them; and the tenant, during that time, cannot safely pay his rent; for it is utterly uncertain whether a deed will be given at all; or, if given, whether it will be to the purchaser at the sale, or to a subsequent judgment creditor. The judgment must, therefore, he affirmed.
Judgment affirmed.